UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2319


JOHN NGECHU NJOGU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 17, 2014                 Decided:   April 25, 2014


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak James Ubom, UBOM LAW GROUP, PLLC, Washington, D.C.,
for Petitioner.   Stuart F. Delery, Assistant Attorney General,
Carl McIntyre, Assistant Director, Jeffrey J. Bernstein, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John    Ngechu     Njogu,   a    native    and   citizen    of   Kenya,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider and reopen.

We deny the petition for review.

           Njogu    devotes     most   of    his     appellate   brief      to   the

Board’s order dismissing his appeal from the immigration judge’s

July 18, 2013 decision denying relief and ordering him removed.

We note that Njogu did not file a timely petition for review

from the July 18, 2013 order.          See 8 U.S.C. § 1252(b)(1) (2012);

Stone v. INS, 514 U.S. 386, 394, 405 (1995).                  Thus, we do not

have jurisdiction to review this order.                 We further note that

Njogu does not attempt to challenge that part of the Board’s

September 27, 2013 order denying reconsideration.                 Accordingly,

review is waived.       See Fed. R. App. P. 28(a)(9);                 Ngarurih v.

Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004) (failure to

challenge the denial of relief results in abandoning review).

           Insofar as Njogu challenges the denial of reopening,

we have reviewed the record and conclude that the Board did not

abuse its discretion in finding that Njogu failed to present

newly available evidence that would warrant reopening.                       See 8

C.F.R. § 1003.2(c)(1) (2013).              We also find no error with the

Board’s   disposition    of    Njogu’s      belated    request   for    voluntary

departure.

                                       2
           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        3